Citation Nr: 1119950	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to December 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran initially requested a personal hearing before a member of the Board, but withdrew his hearing request for health reasons prior to any such hearing being held.  

This issue was presented to the Board on several prior occasions, most recently in September 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has not presented competent evidence of a current left foot disability which is due to a disease or injury incurred during military service, or which manifested to a compensable degree within a year thereafter.  


CONCLUSION OF LAW

The criteria for the award of service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2001, June 2001, September 2003, December 2003, April 2004, April 2008, May 2008, July 2008, September 2008, February 2009, May 2009, September 2009, December 2009, and December 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the April 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the July 2001 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  VA also attempted to obtain pertinent medical records from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  According to an April 2008 response, however, such records are no longer available.  Relevant records were also obtained from the U.S. Postal Service.  

He has also been afforded VA medical examination on several occasions, most recently in December 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Veteran submitted new medical records directly to the Board which was received in May 2011; review of this evidence, however, does not indicate it is relevant to the issue on appeal.  Thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a left foot disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records indicate that on physical examination for service entrance in February 1956, pes planus, second degree, was noted bilaterally.  This disorder was not considered disabling, however, and he was accepted for admission into military service.  Thereafter, he received extensive service treatment, including hospitalization, for disabilities of the bilateral hips and knees; however, his service treatment records are negative for any diagnosis of or treatment for a left foot disability.  He was separated from military service in December 1956, less than a year after enlistment, by a military medical review board due to a left femur fracture and related complications.  His December 1956 service separation physical examination was negative for any abnormality of either foot.  

Post-service, the Veteran did not report or seek treatment for a left foot disability for many years.  On examination for private hospitalization admission in August 1978, he gave a history of calf injuries during service which impaired his ability to walk.  On physical examination, however, his gait was within normal limits, and no abnormalities of the feet were noted.  A December 1980 private clinical notation stated the Veteran "denies difficulty walking" and was otherwise silent for any complaints involving the left foot.  

He first reported a foot disability in October 1986, when he claimed he was hospitalized during service for a hairline fracture in his foot.  In December 1999, the Veteran reported left foot pain with weight-bearing following an incident wherein "he stepped wrong."  An X-ray of the Veteran's left foot demonstrated a radiolucent line across the proximal shaft of the left second metatarsal, with associated point tenderness.  The final impression was of a fracture of the left foot.  

An October 2008 VA medical examination was afforded the Veteran, at which time he reported he fell while on a march during military service, fracturing his left foot.  He went on a march again the next day, experienced severe pain in his left foot, and subsequently went on sick call.  He was, by his report, hospitalized at a naval hospital in San Diego.  The Veteran also reported that he was medically retired from his postal service job in 1972 due to foot and knee pain.  On physical examination, the Veteran had tenderness of the left foot at the second metatarsal, and an old healed fracture of the left foot was confirmed on X-ray.  In conjunction with the examination, the examiner stated he reviewed the Veteran's service treatment records, as well as his post-service VA medical treatment records.  He denied reviewing any private medical treatment records.  The examiner diagnosed a healed fracture of the second metatarsal of the left foot, and stated this disability was as likely as not the result of the Veteran's fall while marching during service.  

The Veteran's U.S. Postal Service medical records were received by VA in October 2009.  An October 1973 physical examination was negative for any disability involving the feet.  A May 1976 private hospital admission physical was also negative for any abnormality of the lower extremities, including the feet.  His predominant complaints at the time he was employed by the postal service involved low back pain and psychiatric symptoms.  On his June 1976 retirement application, he listed the following disabilities: depressive neuroses and tension headaches, passive-aggressive personality, and alcoholism by history.  No foot disabilities were reported at that time.  

In December 2010, the Veteran's claim was returned for clarification to the VA podiatrist who performed the October 2008 VA examination.  The Veteran was also again evaluated by the same examiner.  The examiner reviewed the claims file and noted that upon review of the service treatment records, he was "unable to find a left foot disease or injury."  The examiner also noted the service treatment records were "partially illegible."  Thus, according to the examiner, the only source of information regarding the Veteran's alleged in-service injury was the Veteran himself.  Regarding the Veteran's current left foot disability, the VA examiner noted the Veteran had an old healed fracture of the left metatarsal which the examiner stated was "consistent with his history of left foot injury."  Thus, the examiner stated it was at least as likely as not the Veteran's current residuals of a left foot fracture were the result of an in-service left foot injury.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a left foot disability.  First, the Board notes that the Veteran's service treatment records are negative for any diagnosis of or treatment for a left foot disability.  Although the Veteran was afforded medical evaluation and hospitalization for multiple disability complaints during service, no complaints of left foot disease or injury were made by him at that time, according to the record, and his December 1956 service separation examination is likewise negative for any abnormality of the left foot.  Thereafter, he did not report or seek treatment for a left foot disability for many years, all the while receiving private medical treatment for other unrelated disabilities.  He first reported an in-service left foot injury in October 1986, 30 years after military service, and the first objective clinical evidence of a left foot fracture dates to December 1999, over 40 years after service.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also does not find the Veteran to be a credible historian, and therefore gives no probative weight to his self-reported history.  For example, a March 1976 psychiatric evaluation noted a history of severe drug and alcohol abuse.  His memory was also considered poor, and a history of hallucinations was reported.  A July 1982 private hospital report of inpatient treatment for depression noted the Veteran displayed "confusion and poor memory."  A history of hallucinations was also noted.  On VA examination in October 2008, the Veteran claimed to have been retired from his postal service job due to foot and knee pain, but on his 1976 retirement application, completed or at least signed by him, he did not indicate any history of foot pain.  Medical evidence dated during his postal service employment also does not reflect diagnosis of or treatment for a disability of either foot.  

The Board also does not find the October 2008 and December 2010 VA medical examinations and opinions to be reliable evidence in support of the Veteran's claim.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

On both occasions in October 2008 and December 2010, a VA podiatrist stated it was as likely as not that the Veteran's current residuals of a healed fracture of the second metatarsal of the left foot were related to a left foot fracture sustained during military service.  This same examiner admitted, however, in December 2010 that the only source of information of this alleged injury was the Veteran's own self-reported history.  As already discussed above, the Veteran is not a credible historian, and the weight of a medical opinion is diminished where that opinion is based on an inaccurate or unsubstantiated factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The examiner also failed to account for such evidence as the December 1956 service separation examination, which was negative for any abnormality of the feet, and the Veteran's extensive history of medical treatment without any complaints specific to the left foot.  Finally, the examiner failed to discuss the fact that a left foot fracture was not objectively diagnosed within the record until December 1999, over 40 years after service separation, when the Veteran sought private medical care for left foot pain, apparently of recent onset.  For these reasons, the Board finds the October 2008 and December 2010 VA medical opinions to be of no probative value.  

As discussed already, the Veteran has alleged he sustained a left foot fracture during military service.  The Board finds him to be neither a credible nor competent historian.  As a layperson, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A foot fracture, however, is a complex disorder which require specialized training and evaluation for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for a left foot disability, as such a disability was not incurred during military service or manifested to a compensable degree within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a left foot disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


